DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 4/27/2021 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure statement has been submitted for review. 
WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS 
Claim Rejections- 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8, 15, 17-18 and  20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Preparation of porous PLGA/Ti biphasic scaffold and osteochondral defect repair” in view of  Lijensten et al. (EP 1948089A1).
Zhao et al. “Preparation of porous PLGA/Ti biphasic scaffold and osteochondral defect repair” (hereinafter Zhao et al.) disclose porous PLGA/Ti scaffolds for repairing osteochondral defects (abstract). The porous PLGA and porous Ti have an interconnected porous structure. The polymeric matrix at least partially overlaps with and is embedded in the support matrix as the porous PLGA was inserted into the outer porous of the porous Ti and PLGA penetrated into the Ti structure (see page 706 right column). Zhao et al. disclose the size ranges from 100-700 µm(0.1-0.7 mm).
	Zhao et al. does not disclose a non-porous layer between the bone and cartilage phase that prevents synovial fluid from diffusing into the bone phase from the cartilage phase when subjected to dynamic compressive load and does not disclose PLA.
	Lijensten et al. (EP 1948089A1) (hereinafter Lijensten et al.) disclose osteochondral implants which are separated by a barrier (abstract). The barrier is impermeable to fluids (claim 11).  The barrier is non-porous (see Example 1-barrier made up of same polymer and lacks the open pores). Poly(d, L-lactide-co glycolide) polymers are disclosed. Lijensten et al. disclose a porous top and a porous bottom section separated by a barrier, which is impermeable to agents that have a detrimental effect on the regeneration of cartilage, in particular blood and other cells, preferably also impermeable to molecules of 5000 Dalton and even 100,000 Dalton or more. After implantation the barrier is intended to be restored over time by tissue. Biocompatible polymers for use in osteochondral scaffolds include poly(l-lactic acid) or poly(D, L-lactide-co-glycolide) thus it would have been within the purview of one of ordinary skill in the art to substitute one known biocompatible polymer PLGA for the PLA.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include a barrier as disclosed by Lijensten et al. in the osteochondral scaffold of Zhao. One would have been motivated to do so for the purpose of preventing fluids and thus such that it is prevents synovial fluid from diffusing into the bone phase from the cartilage phase and preventing agents that would have a detrimental effect on the regeneration of cartilage from diffusing. 
	Zhao et al. does not include calcium phosphate or collagen but Lijensten et al. disclose that a mineral that is compatible with natural bone, such as calcium phosphate is made to adhere to and/or integrate into the bottom section. 
	
5.	Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Preparation of porous PLGA/Ti biphasic scaffold and osteochondral defect repair” in view of  Lijensten et al. (EP 1948089A1) as applied to claims 1, 4-5, 7-8, 15, 17-18 and  20-21  above, and further in view of Haaparanta et al. “Preparation and characterization of collagen/PLA, chitosan PLA, and collagen/chitosan/PLA hybrid scaffolds for tissue engineering”. 
The modified Zhao et al. has been discussed supra. Haaparanta et al. “Preparation and characterization of collagen/PLA, chitosan PLA, and collagen/chitosan/PLA hybrid scaffolds for tissue engineering” (hereinafter Haaparanta et al.) disclose porous scaffolds for the repair of articular cartilage defects and that the stiffness of the scaffold was improved by the hybrid compared to plain scaffolds and the collagen hybrid scaffolds showed the best penetration of cells into the scaffold. It would have been prima facie obvious to further include collagen into the scaffolds of the modified Zhao (PLA) for the purpose of providing good penetration of cells and improving stiffness. 

6.	Claims 1 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Preparation of porous PLGA/Ti biphasic scaffold and osteochondral defect repair” in view of  Lijensten et al. (EP 1948089A1) as applied to claims 1, 4-5, 7-8, 15, 17-18 and  20-21  above, and further in view of McKay (US 2008/0262616) and Walsh et al. (US Patent 9,155, 543). 
The modified Zhao et al. has been discussed supra and does not disclose a tapered structure. McKay (US 2008/0262616) (hereinafter McKay) disclose osteochondral implants (graft) with tapered profile (abstract) where the tapered has a degree angle of 2-10 (Fig. 4 para 0036). The tapering is at an angle to facilitate implantation of the graft. Truncated cone shape is not disclosed however, Walsh et al. (US Patent 9,155, 543) (hereinafter Walsh et al.) disclose implants with truncated cone shape (abstract).Thus, it would have been prima facie obvious to one of ordinary skill in the art to have a tapered structure of the implant such as truncated cone to help facilitation of implantation of the graft (implant). 

7.	Claims 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Preparation of porous PLGA/Ti biphasic scaffold and osteochondral defect repair” in view of Lijensten et al. (EP 1948089A1) as applied to claims 1, 4-5, 7-8, 15, 17-18 and 20-21 above, and further in view of Li et al. “Bone ingrowth in porous titanium implants produce by 3D fiber deposition”.
The moiled Zhao et al. has been discussed supra. Li et al. “Bone ingrowth in porous titanium implants produce by 3D fiber deposition” (hereinafter Li et al.) disclosed that new bone growth into porous metal implants depends on several factors that include pore size and porosity and those with smaller pore size and lowest porosity had significantly less bone ingrowth and the implant with the largest pore and highest porosity conducted most new bone formation and that bone conductivity is influenced by changes in porosity. The porosity tested as the highest were 3DFH implants with porosity of 68+-2.5 (Table 2). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the porosity of the titanium implants of Zhao such that it would have porosity between 30 and 70 %. One would have been motivated to do so to for the purpose of tailoring the bone ingrowth and bone conductivity.

8.	Claims 1, 5, 15-16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “Preparation of porous PLGA/Ti biphasic scaffold and osteochondral defect repair” in view of Lijensten et al. (EP 1948089A1) as applied to claims 1, 4-5, 7-8, 15, 17-18 and 20-21 above, and further in view of Kikuchi “Hydroxyapatite/Collagen Bone-like Nanocomposite”.
The modified Zhao et al. has been discussed supra and disclose calcium phosphates but does not disclose inclusion of collagen or hydroxyapatite in the polymer (i.e., PLGA or PLA) matrix.
Kikuchi “Hydroxyapatite/Collagen Bone-like Nanocomposite” (hereinafter Kikuchi) discloses hydroxyapatite/collagen coating on titanium revealed higher osteoconductivity than those without collagen and bare titanium and improved direct bonding between titanium and newly formed bone (abstract). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include hydroxyapatite/collagen with titanium. One would have been motivated to do so for the purpose of osteoconductivity and improving direct bonding between the titanium and bone.




RESPONSE  TO ARGUMENTS 
9.	Applicants’ arguments have been fully considered but are not persuasive for the reasons below.
	Applicants argue that Lijensten does not disclose the polymer matrix partially overlaps with and is imbedded in the support matrix, and wherein the non-porous layer is present in the region of overlap and acts to join the support matrix to the polymeric matrix. 
	In response, the Examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). The primary reference to Zhao disclosed the overlapping feature of the polymeric matrix overlapping with the support matrix.
	Applicants state that the structure of the instant claim is created by heating the metallic support  matrix and pressing the polymeric matrix into the hot metallic support matrix and the non-porous layer is formed after the two layers have been overlapped with the polymeric matrix embedded in the metallic support matrix. 
	Applicants also point out that there are a number of unexpected advantages such as a strong join between the support matrix and polymeric matrix to provide good mechanical integration between the layers to avoid delamination. 
In response, the Examiner respectfully submits that  reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). While Applicants point to Fig. 1a it is not clear how the method is accomplished such that the non porous layer would be present in the region of overlap to join the support matrix to the polymer matrix.  Lijensten provided motivation as to why one of ordinary skill in the 
CONCLUSION 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CORRESPONDENCE
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615